DETAILED ACTION
	This action is responsive to 05/27/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
I. Directed to a light-emitting display having a touch sensor electrode layer having touch sensor electrodes/sensor lines and first conductive patterns being an antenna disposed on the same layer, wherein the first conductive patterns are spaced apart from the touch sensor electrodes/sensor lines and disposed in a peripheral area adjacent to the touch sensor electrodes (claims 1-18, figs. 1-29) or  wherein the first conductive patterns include a plurality of interconnected patterns surrounded by the touch sensor electrodes within a touch sensor area (TSA), wherein some of the touch sensor electrodes are dedicated proximity sensing electrodes (claims 19-37, figs. 30-58). 
II. Directed to detail subpixel structure of an OLED display including (first/second electrodes, first/second contact electrodes, light emitting element, first to fourth insulating layers, a shielding layer, encapsulating layer, and a first conductive pattern being an antenna, wherein the first conductive pattern may be disposed in different 
III. Directed to a transmissive OLED display with pixel areas (PXs) and transmissive areas (TAs), and having a first conductive pattern being an antenna disposed in the transmissive areas of the display (see claims 49-56, figs. 82-89]).
IV. Directed to a display having an upper surface and first to fourth side surfaces, a main display area overlapping the upper surface, and a first conductive pattern being an antenna disposed on one or more of the side surfaces. The display further comprising a force sensor disposed below the first side surface, and a pressure sensing layer disposed on a second base layer facing a first base layer and overlapping driving and sensing electrodes disposed on the first base layer (see claims 57-65, figs. 94-107). 
The species are independent or distinct because divergent subject matter in the different species requires a separate field of search for each subject matter, wherein a search for one invention is not likely to result in finding art that is relevant for the other inventions. The divergent subject matter also requires searching different classes/subclasses (e.g., in the areas of H01L, G09G, G06F, and H01Q) for each of the species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims is generic.

The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Jae Park on 03/01/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. Specifically, Jae Park indicted in a response (voicemail) on 03/02/2021 that Applicant prefers a written election/restriction requirement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/           Primary Examiner, Art Unit 2627